Mr. Justice Niehaus delivered the opinion of the court. . 5. Judgment, § 321*—when injunction lies to restrain enforcement of execution. To entitle one to an injunction to restrain the enforcement of an execution on the ground of fraud, a'ceident or mistake, it must be evident not only that the complainant had a defense upon the merits to the action in which such judgment was entered, but that such defense has been lost to him without the loss being attributable to his own omission, negligence or default. 6. Judgment, § 309*—when injunction to restrain enforcement of judgment denied. Injunction to restrain the enforcement of an • execution on a judgment, the entry of which the complainant alleged first came to his knowledge after the close of the term at which it was entered, held properly denied, as the complainant had an adequate remedy at law inasmuch as he could, at the succeeding term, have filed a motion to vacate the judgment and for leave to plead. 7. Judgment, § 80*—-when motion to vacate in time. A motion to vacate a judgment by confession, filed at the next ensuing term after a confession of the judgment, is in apt time. 8. Execution, § 104*—what proper method of relief from improper levy of execution. The proper method of relief against an improper levy of an execution is by application to the court issuing the execution to quash the levy. 9. Injunction, § 170*—what county a hill to restrain proceedings at law to he filed in. A bill to restrain proceedings at law must be filed in the county in which such proceedings are being taken.